Name: Commission Implementing Regulation (EU) 2017/2216 of 1 December 2017 entering certain names in the register of traditional specialities guaranteed Ã¢ Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiekÃ¢ (TSG) and Ã¢ Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude LambiekÃ¢ (TSG)
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  Europe;  consumption;  marketing
 Date Published: nan

 2.12.2017 EN Official Journal of the European Union L 318/21 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2216 of 1 December 2017 entering certain names in the register of traditional specialities guaranteed Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek (TSG) and Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek (TSG) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 26 and Article 52(2) thereof, Whereas: (1) In accordance with Article 26 of Regulation (EU) No 1151/2012, Belgium submitted the names Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek and Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek in view of enabling them to be registered in the register of Traditional Specialities Guaranteed provided for in Article 22 of Regulation (EU) No 1151/2012 with reservation of name. (2) The names Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek and Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek had previously been registered (2) as certificates of specific character in accordance with Article 13(1) of the Council Regulation (EEC) No 2082/92 (3) then replaced by Council Regulation (EC) No 509/2006 (4) and protected in accordance with Article 13(1) of that Regulation as traditional speciality guaranteed without reservation of name. (3) The submission of the names Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek and Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek was examined by the Commission and subsequently published in the Official Journal of the European Union (5). (4) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the names Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek and Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek should therefore be entered in the register with reservation of name, HAS ADOPTED THIS REGULATION: Article 1 The names Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek (TSG) and Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek (TSG) are hereby entered in the register with reservation of name. The product specification of the TSG Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek and TSG Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek shall be deemed to be the specification referred to in Article 19 of Regulation (EU) No 1151/2012 for the TSG Vieille Kriek, Vieille Kriek-Lambic, Vieille Framboise-Lambic, Vieux fruit-Lambic/Oude Kriek, Oude Kriekenlambiek, Oude Frambozenlambiek, Oude Fruit-lambiek and TSG Vieille Gueuze, Vieille Gueuze-Lambic, Vieux Lambic/Oude Geuze, Oude Geuze-Lambiek, Oude Lambiek with reservation of name. The names specified in the first paragraph denote a product in Class 2.22, as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (6). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EC) No 2301/97 of 20 November 1997 on the entry of certain names in the Register of certificates of specific character provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs (OJ L 319, 21.11.1997, p. 8). (3) Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (OJ L 208, 24.7.1992, p. 9). (4) Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (OJ L 93, 31.3.2006, p. 1). Regulation repealed and replaced by Regulation (EU) No 1151/2012. (5) OJ C 174, 14.5.2016, p. 24. (6) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).